IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DlvlsloN

RIGoBERTo VAZQUEZ HE_RNANDEZ,
#1984880,
PETITIONER,

v. CIVIL CAsE No. 3:19-cV-13-S»BK

LORIE DAVIS, DIRECTOR,

'I`EXAS DEPARTMENT oF CRIMINAL

JUSTICE, CoRRECTIoNAL

INsTITUTioNS DIVISION Dlv.,
RESPONDENT.

§
§
§
§
§
§
§
§
§
§
§

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND REC()MMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate lodge made Findings, Conclusions, and a Recornrnendation
in this case. No objections Were filed. The Court reviewed the proposed Findings, Conclusions,
and Reoornmendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conolusions, and Reeornrnendation of the United States l\/lagistrate.

Therefore, the petition for Writ of habeas corpus is DISMISSED WlTH PREJUDICE
as barred by the one-year statute of limitations See 28 U.S.C. § 2244(01)(1).

Considering the record in this case and pursuant to Federai Rule of Appellate Procedure
22(b), Ruie ll(a) of the Rules Governing Seetion 2254 Proeeedings in the United States District
Court, and 28 U.S.C. § 2253(0), the Court DENIES a certificate of appealabilityl The Court
adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and
Recommendation filed in this case in support of its finding that the petitioner has failed to show

“

(l) that reasonable jurists Would find this Court’s assessment of the constitutional eiairns

 

debatable or Wrong,” or (2) that reasonable jurists Wouid find “it debatable Whether the petition
states a valid claim of` the denial of a constitutional right” and “debatabie whether {this Court}
Was correct in its procedural ruling.” Siack v. McDaniei, 529 U.S. 473, 484 (2000).l

If petitioner files a notice of appeai,

( ) petitioner may proceed informer pauperis on appeal

(X) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
forma pauperis

C...
so oRDERED thissz_§§ay Opral, 2019.

 

 

 

1 Ruie ll of the Raies Governing § 2254 Proceedings reads as follows:

(a) Certificate of Appealabiiity. The district court must issue or deny a certificate of
appeaiability when it enters a final order adverse to the applicant Before entering the
final order, the court may direct the parties to submit arguments on whether a certificate
should issue. if the court issues a certificate, the court inust state the specific issue or
issues that satisfy the showing required by 28 U.S.C. § 2253(0)(2). lf the court denies a
certificate, the parties may not appeal the deniai but may seek a certificate from the court
of appeals under Fecleral Ruie of Appeliate Procedure 22. A motion to reconsider a denial
does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appeiiate Procedure 4(a) governs the time to appeal
an order entered under these rules. A timely notice of appeal must be filed even if the
district court issues a certificate of` appeaiabiiity.

 

